DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/16/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to at least independent claims 1 and 11 have been considered, but are not persuasive. The new ground of rejection cites Pham US 2015/0293272 as teaching the amended claim limitations in claims 1 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 6, 11, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura US 2017/0322348 and Pham US 2015/0293272.
Regarding claim 1, Shimamura discloses an optical film assembly, in at least figs.1-5, 11 and 12, comprising: 
a light redirecting film (11 and 12) having a first structured major surface (12) and a second, opposed major surface (see at least fig.12); 
an optical adhesive layer (13) on the second major surface of the light redirecting film (see fig.12); 
a light diffusion film (1) comprising: 
a first major surface comprising a light diffusion surface (3b) and a second, opposed major surface (see figs.1, 2 and 12); and 
a plurality of discrete optical decoupling structures (the protruding of 3a away from 3b) projecting from the light diffusion surface and contacting the optical adhesive layer (see figs.2 and 12); and 
an air gap (see figs.2 and 12) defined between the first major surface of the light diffusion film and the optical adhesive layer (see figs.2 and 12). 
Shimamura does not explicitly disclose the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15%. 
Pham discloses an optical film assembly, in at least figs.2, 4, 5, 7 and 8, the light diffusion film (see figs.2, 4, 5, 7 and 8) has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% (see para.22,32,34 and 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% as taught by Pham in the optical film assembly of Shimamura for the purpose of forming a light diffusion film to improve the brightness uniformity.
Moreover, Shimamura in view of Pham does not explicitly disclose the optical film assembly has a thickness is less than 120 micrometers. However, one of ordinary skill in the art would have been led to the optical film assembly has a thickness is less than 120 micrometers through routine experimentation and optimization.  Applicant has not disclosed that the range (less than 120 micrometers) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical film assembly has a thickness of less than 120 micrometers in the optical film assembly of Shimamura in view of Pham for the purpose of forming the optical film assembly with a thinner thickness.
Regarding claim 2, Shimamura discloses the light diffusion surface and the optical decoupling structures have the same material composition (see figs.2 and 12, they are formed with the same material and different heights). 
Regarding claim 4, Shimamura discloses the optical decoupling structures have a height in a range from 3 to 20 micrometers (see fig.11 discloses 6.2 to 16.6 mircrometers).
Regarding claim 6, Shimamura discloses the optical decoupling structures have a width in a range from 4 to 20 micrometers (see figs.1 and 11 the width is about the same as the height, so that 6.2 to 16.6 mircrometers as well). 
Regarding claim 11, Shimamura discloses an optical film assembly, in at least figs.1-5, 11 and 12, comprising: a light redirecting film (11 and 12) having a first structured major surface (12) and a second, opposed major surface (see at least fig.12); 
an optical adhesive layer (13) on the second major surface of the light redirecting film (see fig.12); 
a light diffusion film (1) comprising a first major surface (3b) and a second, opposed major surface (see figs.1, 2 and 12), the first major surface of the light diffusion film defining a microstructured surface (3b) comprising a light diffusion surface and a plurality of discrete optical decoupling structures (the protruding of 3a away from 3b), each of the optical decoupling structures having a first end at the first major surface of the light diffusion film and a second, opposed end contacting the optical adhesive layer (see figs.2 and 12); and an air gap (see figs.2 and 12) defined between the first major surface of the light diffusion film and the optical adhesive layer (see figs.2 and 12). 

Pham discloses an optical film assembly, in at least figs.2, 4, 5, 7 and 8, the light diffusion film (see figs.2, 4, 5, 7 and 8) has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% (see para.22,32,34 and 35) for the purpose of forming a light diffusion film to improve the brightness uniformity (para.1 and 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% as taught by Pham in the optical film assembly of Shimamura for the purpose of forming a light diffusion film to improve the brightness uniformity.
Moreover, Shimamura in view of Pham does not explicitly disclose the optical film assembly has a thickness is less than 120 micrometers. However, one of ordinary skill in the art would have been led to the optical film assembly has a thickness is less than 120 micrometers through routine experimentation and optimization.  Applicant has not disclosed that the range (less than 120 micrometers) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to 
Regarding claim 12, Shimamura discloses the light diffusion surface and the optical decoupling structures have the same material composition (see figs.2 and 12, they are formed with the same material and different heights). 
Regarding claim 14, Shimamura discloses the optical decoupling structures have a height in a range from 3 to 20 micrometers (see fig.11 discloses 6.2 to 16.6 mircrometers).
Regarding claim 16, Shimamura discloses the optical decoupling structures have a width in a range from 4 to 20 micrometers (see figs.1 and 11 the width is about the same as the height, so that 6.2 to 16.6 mircrometers as well). 

Claims 1-7 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min US 2018/0120626 and Pham US 2015/0293272.
Regarding claim 1, Min discloses an optical film assembly, in at least figs.3-10, comprising: 
a light redirecting film (110 and 112) having a first structured major surface (112) and a second, opposed major surface (see figs.3-6, 9 and 10); 
an optical adhesive layer (an adhesive, para.55 and 56) on the second major surface of the light redirecting film; 
a light diffusion film (130 and 132 and 134/136) comprising: 

a plurality of discrete optical decoupling structures (134/136) projecting from the light diffusion surface and contacting the optical adhesive layer; and 
an air gap (140) defined between the first major surface of the light diffusion film and the optical adhesive layer (see figs.3,5,6,9 and 10).
Min does not explicitly disclose the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15%. 
Pham discloses an optical film assembly, in at least figs.2, 4, 5, 7 and 8, the light diffusion film (see figs.2, 4, 5, 7 and 8) has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% (see para.22,32,34 and 35) for the purpose of forming a light diffusion film to improve the brightness uniformity (para.1 and 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% as taught by Pham in the optical film assembly of Min for the purpose of forming a light diffusion film to improve the brightness uniformity.
Moreover, Min in view of Pham does not explicitly disclose the optical film assembly has a thickness is less than 120 micrometers. However, one of ordinary skill in the art would have been led to the optical film assembly has a thickness is less than 120 micrometers through routine experimentation and optimization.  Applicant has the range (less than 120 micrometers) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical film assembly has a thickness of less than 120 micrometers in the optical film assembly of Min in view of Pham for the purpose of forming the optical film assembly with a thinner thickness. In addition, Min discloses an air gap 140 has a thickness of 5-10 micrometers (para.21), it would have been obvious to calculate to have the optical film assembly (see fig.3, and bottom two layers of fig.5) has a thickness about 60-120 micrometers (see fig.3, and bottom two layers of fig.5, the thickness of the optical film assembly about 12 times the thickness of the air gap).
Regarding claim 2, Min discloses the light diffusion surface and the optical decoupling structures have the same material composition (para.56). 
Regarding claim 3, Min discloses the light diffusion film and the optical decoupling structures comprise at least one of polyacrylate, polymethacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, cyclic olefin polymers, or co-polymer thereof (para.53 and 56). 
Regarding claim 4, Min discloses the optical decoupling structures have a height in a range from 3 to 20 micrometers (5 to 10 micrometers, para.21, the height of the optical decoupling structures is the same as the thickness of the air layer). 
Regarding claim 5, Min discloses the optical decoupling structures have a length in a range from 10 to 70 micrometers (para.52 and figs.5,6,8 and 9, it’s 50 micrometers or less and about 20 micrometer). 
Regarding claim 6, Min discloses 6. The optical film assembly of claim 1, wherein the optical decoupling structures have a width in a range from 4 to 20 micrometers (para.52 and figs.5,6,8 and 9, the width is the same as the length because the optical decoupling structures have a circle base shape, it’s 50 micrometers or less and about 20 micrometer).
Regarding claim 7, Min discloses the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film (see either side of fig.8 the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film or fig.9). 
Regarding claim 11, Min discloses an optical film assembly, in at least figs.3-10, comprising: 
a light redirecting film (110 and 112) having a first structured major surface (112) and a second, opposed major surface (see figs.3-6, 9 and 10); 
an optical adhesive layer (an adhesive, para.55 and 56) on the second major surface of the light redirecting film; 
a light diffusion film (130 and 132 and 134/136) comprising a first major surface and a second, opposed major surface, the first major surface of the light diffusion film 
an air gap (140) defined between the first major surface of the light diffusion film and the optical adhesive layer (see figs.3,5,6,9 and 10). 
Min does not explicitly disclose the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15%. 
Pham discloses an optical film assembly, in at least figs.2, 4, 5, 7 and 8, the light diffusion film (see figs.2, 4, 5, 7 and 8) has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% (see para.22, 32, 34 and 35) for the purpose of forming a light diffusion film to improve the brightness uniformity (para.1 and 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light diffusion film has an optical haze in a range from 80 to 100% and the light diffusion film has an optical clarity of less than 15% as taught by Pham in the optical film assembly of Min for the purpose of forming a light diffusion film to improve the brightness uniformity.
Moreover, Min in view of Pham does not explicitly disclose the optical film assembly has a thickness is less than 120 micrometers. However, one of ordinary skill in the art would have been led to the optical film assembly has a thickness is less than  through routine experimentation and optimization.  Applicant has not disclosed that the range (less than 120 micrometers) is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical film assembly has a thickness of less than 120 micrometers in the optical film assembly of Min in view of Pham for the purpose of forming the optical film assembly with a thinner thickness. In addition, Min discloses an air gap 140 has a thickness of 5-10 micrometers (para.21), it would have been obvious to calculate to have the optical film assembly (see fig.3, and bottom two layers of fig.5) has a thickness about 60-120 micrometers (see fig.3, and bottom two layers of fig.5, the thickness of the optical film assembly about 12 times the thickness of the air gap).
Regarding claim 12, Min discloses the light diffusion surface and the optical decoupling structures have the same material composition (para.56). 
Regarding claim 13, Min discloses the light diffusion film and the optical decoupling structures comprise at least one of polyacrylate, polymethacrylate, polycarbonate, polyethylene terephthalate, polyethylene naphthalate, polystyrene, cyclic olefin polymers, or co-polymer thereof (para.53 and 56). 
Regarding claim 14, Min discloses the optical decoupling structures have a height in a range from 3 to 20 micrometers (5 to 10 micrometers, para.21, the height of the optical decoupling structures is the same as the thickness of the air layer). 
Regarding claim 15, Min discloses the optical decoupling structures have a length in a range from 10 to 70 micrometers (para.52 and figs.5,6,8 and 9, it’s 50 micrometers or less and about 20 micrometer). 
Regarding claim 16, Min discloses 6. The optical film assembly of claim 1, wherein the optical decoupling structures have a width in a range from 4 to 20 micrometers (para.52 and figs.5,6,8 and 9, the width is the same as the length because the optical decoupling structures have a circle base shape, it’s 50 micrometers or less and about 20 micrometer).
Regarding claim 17, Min discloses the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film (see either side of fig.8 the optical decoupling structures cover less than 20 percent of the area of the first major surface of the light diffusion film or fig.9). 








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitano US 2019/0004237 (figs.1, 2, 7, 9 and 10 and para.103 discloses an optical film assembly (60) has a thickness of 30 to 250 micrometers) as well.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIA X PAN/           Primary Examiner, Art Unit 2871